Title: To James Madison from Elijah Mix, 8 January 1814
From: Mix, Elijah
To: Madison, James


        
          Sir
          Washington 8th. Jany 1814
        
        Permit me to inform you that When those papers Were presented to the War Dept—In the absence of Genl. Armstrong—Mr. Parker caled on the secretary of the Navy and he informed him that my Claim would be payed out of the fund aluded to—(passed 13th. of July 1813).
        I then caled on Mr. Jones and he advised me (Should Mr Parker Offer) to pay a part of my Claim) not to take It—by Observing that when General Armstrong arived that he would proverbly pay the Whole.
        Excuse me Sir for again Intruding upon you but I find myself so much Imbarased In consequenc[e] of the advances that I have made on those Machines, together with One hundred and Twenty Dolls expended In seacking payment, that It Obliges me to intrude thus frequent upon you. I have the Honor to be Sir With the highest respect your Very Obd. Servant
        
          Elijah Mix
        
      